Name: Commission Regulation (EC) NoÃ 1010/2006 of 3 July 2006 on certain exceptional market support measures in the eggs and poultry sector in certain Member States
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  consumption;  agricultural policy;  health;  trade policy
 Date Published: nan

 4.7.2006 EN Official Journal of the European Union L 180/3 COMMISSION REGULATION (EC) No 1010/2006 of 3 July 2006 on certain exceptional market support measures in the eggs and poultry sector in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular point (b) of the first subparagraph of Article 14(1) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (2), and in particular point (b) of the first subparagraph of Article 14(1) thereof, Whereas: (1) Because of occurrences of highly pathogenic avian influenza (H5N1) in areas near the Community since the autumn of 2005 and in several Member States since February 2006, the consumption of poultrymeat and, to a lesser extent, of eggs, has fallen appreciably in some Member States. (2) The sharp and significant fall in the consumption of poultrymeat has led to a fall in prices. The poultrymeat market has suffered serious disruption as a result. (3) Since this serious market disruption is directly linked to a loss of consumer confidence arising from risks to animal health, it is justified, at the request of the Member States concerned, to adopt exceptional market support measures as referred to in Article 14 of Regulation (EEC) No 2771/75 and Article 14 of Regulation (EEC) No 2777/75 and to grant aid to offset part of the financial losses resulting from the destruction of eggs for hatching or chicks, the early partial slaughter of breeding flocks, the temporary fall in production, or the slaughter of ready-to-lay pullets, given the preventive biosafety measures imposed by some Member States. (4) The compensation paid for eggs for hatching that are processed into egg products must be less than that for eggs for hatching that are destroyed. (5) The maximum quantities eligible for financial compensation in respect of each exceptional market support measure should be fixed by the Commission after scrutinising the applications received from Member States. (6) The measures adopted pursuant to Article 14 of Regulation (EEC) No 2771/75 and Article 14 of Regulation (EEC) No 2777/75 have been in force since 11 May 2006. This Regulation should therefore also be applicable from that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The destruction of eggs for hatching falling within CN codes 0407 00 11 and 0407 00 19 shall be regarded as an exceptional market support measure pursuant to Article 14 of Regulation (EEC) No 2771/75. 2. Compensation shall be payable, in respect of each Member State concerned, for the destruction referred to in paragraph 1, subject to both the maximum number of pieces laid down in Annex I and the time limits specified therein. The maximum level of compensation shall be set at a flat rate of: (a) EUR 0,15 per standard chicken egg for hatching falling within CN code 0407 00 19; (b) EUR 0,23 per free range chicken egg for hatching falling within CN code 0407 00 19; (c) EUR 0,23 per guinea fowl egg for hatching falling within CN code 0407 00 19; (d) EUR 0,35 per duck egg for hatching falling within CN code 0407 00 19; (e) EUR 0,66 per turkey egg for hatching falling within CN code 0407 00 11; (f) EUR 1,20 per goose egg for hatching falling within CN code 0407 00 11. Article 2 1. The processing of eggs for hatching falling within CN code 0407 00 19 shall be regarded as an exceptional market support measure under Article 14 of Regulation (EEC) No 2771/75. 2. Compensation shall be payable, in respect of each Member State concerned, for the processing referred to in paragraph 1, subject to both the maximum number of pieces laid down in Annex II and the time limits specified therein. The maximum level of compensation shall be that provided for in Article 1(2), in each case less EUR 0,03 per egg for hatching, or less the selling price if the latter exceeds EUR 0,03. Article 3 1. The destruction of chicks falling within CN codes 0105 11, 0105 12 and 0105 19 shall be regarded as an exceptional market support measure under Article 14 of Regulation (EEC) No 2777/75. 2. Compensation shall be payable, in respect of each Member State concerned, for the destruction referred to in paragraph 1, subject to both the maximum number of pieces laid down in Annex III and the time limits specified therein. The maximum level of compensation shall be set at a flat rate of: (a) EUR 0,24 per chicken chick; (b) EUR 0,40 per guinea fowl chick; (c) EUR 0,54 per duck chick; (d) EUR 0,85 per turkey chick; (e) EUR 1,50 per goose chick. Article 4 1. The slaughter of part of a breeding flock shall, where it is brought forward by six weeks or more in order to reduce the production of eggs for hatching falling within CN codes 0105 92 00, 0105 93 00, 0105 99 10, 0105 99 20, 0105 99 30 and 0105 99 50, be regarded as an exceptional market support measure pursuant to Article 14 of Regulation (EEC) No 2777/75, provided no bird is then put into production at the location in question during that period. 2. Compensation shall be payable, in respect of each Member State concerned, for the early slaughter referred to in paragraph 1, subject to both the maximum number of pieces laid down in Annex IV and the time limits specified therein. The maximum level of compensation shall be set at a flat rate of: (a) EUR 3,2 per breeding hen falling within CN codes 0105 92 00 and 0105 93 00; (b) EUR 3,2 per breeding duck falling within CN code 0105 99 10; (c) EUR 30 per breeding goose falling within CN code 0105 99 20; (d) EUR 15 per breeding turkey hen falling within CN code 0105 99 30; (e) EUR 5 per breeding guinea hen falling within CN code 0105 99 50. Article 5 1. Voluntarily extending stamping out (depopulation) beyond a three-week period shall be regarded as an exceptional market support measure pursuant to Article 14 of Regulation (EEC) No 2777/75, provided no bird is then put into production during that period. 2. Compensation shall be payable, in respect of each Member State concerned, per m2 and week of depopulation over and above three weeks for poultry farms, subject to both the maximum surface area laid down in Annex V and the time limits specified therein, for extending the period of depopulation as referred to in paragraph 1. The maximum level of compensation shall be set at a flat rate of: (a) EUR 0,46/m2 per week in the case of broiler farms; (b) EUR 0,41/m2 per week in the case of turkey farms; (c) EUR 0,62/m2 per week in the case of duck farms; (d) EUR 0,41/m2 per week in the case of guinea fowl farms. 3. Member States which have already granted compensation for the surface areas concerned shall ensure that any amounts already paid at national level are deducted from the compensation provided for in paragraph 2. Article 6 1. Voluntarily lowering production by placing fewer chicks in order to reduce density shall be regarded as an exceptional market support measure under Article 14 of Regulation (EEC) No 2777/75. 2. Compensation shall be payable, in respect of each Member State concerned, per bird by which the actual production falls below that of a normal production cycle on each specific production site, subject to both the maximum number of birds laid down in Annex VI and the time limits specified therein. The maximum level of compensation shall be set at a flat rate of: (a) EUR 0,20 per bird in the case of broiler farms; (b) EUR 1,24 per bird in the case of turkey farms; (c) EUR 0,75 per bird in the case of duck farms; (d) EUR 0,40 per bird in the case of guinea fowl farms. Article 7 1. The early slaughter of ready-to-lay pullets shall be regarded as an exceptional market support measure pursuant to Article 14 of Regulation (EEC) No 2777/75. 2. Compensation shall be payable, in respect of each Member State concerned, for slaughter as referred to in paragraph 1, subject to both the maximum number of birds laid down in Annex VII and the time limits specified therein. The maximum level of compensation shall be set at a flat rate of EUR 3,2 per ready-to-lay pullet. Article 8 Member States which have communicated to the Commission amounts of partial compensation that are lower than those payable under Articles 1 to 7 must limit themselves to the amounts they have communicated. Article 9 The operative event for the conversion rate for the aids referred to in this Regulation shall be the first working day in May 2006. The conversion rate to be used shall be the rate most recently fixed by the European Central Bank prior to the operative event. Article 10 Expenditure incurred by Member States in respect of the payments referred to in Articles 1 to 7 shall not be eligible for Community funding pursuant to Article 14 of Regulation (EEC) No 2771/75 and Article 14 of Regulation (EEC) No 2777/75, unless the payments are made to the recipients by the Member States before 31 December 2006. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 11 May 2006. This Regulation shall be binding in its entirety and directly applicable in every Member State. Done at Brussels, 3 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006. ANNEX I Maximum number of eggs for hatching, by Member State Standard chicken Quality label chicken Guinea fowl Turkey Duck Goose Period of application BE        CZ 19 522 800   126 515 587 034 25 181 2/2006-4/2006 DK        DE      1 500 000 1/2006-4/2006 EE        EL 15 975 000   200 000   10/2005-4/2006 ES 7 800 000      10/2005 4/2006 FR 60 000 000 21 450 000 4 166 000 4 960 000 2 663 000  12/2005-4/2006 IE    400 000 170 000  1/2006-4/2006 IT 5 635 600  413 300 195 600 35 550 17 800 9/2005-4/2006 CY 442 000      10/2005-4/2006 LV        LT        LU        HU 12 705 000      11/2005-4/2006 MT        NL        AT 2 500 000      1/2006-4/2006 PL 2 141 098    621 586 77 029 10/2005-4/2006 PT 6 000 000      10/2005-3/2006 SI        SK        FI        SE        UK        ANNEX II Maximum number of eggs for hatching processed, by Member State Chicken Period of application BE   CZ   DK   DE   EE   EL   ES 1 800 000 10/2005-4/2006 FR   IE   IT 16 364 500 9/2005-4/2006 CY   LV   LT   LU   HU 8 390 000 11/2005-4/2006 MT   NL 25 000 000 12/2005-4/2006 AT   PL 64 594 006 10/2005-4/2006 PT   SI   SK 1 145 000 10/2005-4/2006 FI   SE   UK   ANNEX III Maximum number of chicks, by Member State Chicken Guinea fowl Turkey Duck Goose Period of application BE       CZ       DK       DE       EE       EL 4 138 440  10 000   10/2005-4/2006 ES       FR       IE       IT 13 537 800 894 200 147 200 89 000 44 500 9/2005-4/2006 CY 143 725     10/2005-4/2006 LV       LT       LU       HU 2 000 000     11/2005-4/2006 MT       NL       AT       PL       PT 4 000 000     10/2005-3/2006 SI       SK       FI       SE       UK       ANNEX IV Maximum number of breeding birds slaughtered, by Member State Chicken Guinea fowl Turkey Duck Goose Period of application BE       CZ 635 000  11 000 10 000 20 000 2/2006-4/2006 DK       DE     40 000 1/2006-4/2006 EE       EL 454 300  16 000   10/2005-4/2006 ES 151 000     10/2005-11/2005 FR 1 400 000 60 000 130 000 60 000  1/2006-4/2006 IE 94 500   9 100  1/2006-4/2006 IT 1 746 000 10 700 41 800 2 200 1 250 9/2005-4/2006 CY       LV       LT       LU       HU 55 000     11/2005-4/2006 MT       NL 1 293 750     12/2005-4/2006 AT       PL 1 060 109     10/2005-4/2006 PT 300 000     10/2005-3/2006 SI       SK 22 000     10/2005-4/2006 FI       SE       UK       ANNEX V Maximum number of m2 and weeks, by Member State Chicken Guinea fowl Turkey Duck Period of application BE      CZ      DK      DE      EE      EL 2 350 000   7 weeks, between 10/2005 and 4/2006 ES      FR 2 200 000    16 weeks, between 10/2005 and 4/2006 IE      IT      CY      LV      LT      LU      HU 203 178  30 000 15 000 16 weeks, between 11/2005 and 4/2006 MT      NL      AT      PL      PT 489 130    4 weeks, between 10/2005 and 3/2006 SI      SK      FI      SE      UK      ANNEX VI Maximum number of birds, by Member State Chicken Guinea fowl Turkey Duck Period of application BE     CZ 9 180 000  70 000 300 000 2/2006-4/2006 DK      DE      EE      EL      ES 15 000 000    10/2005-3/2006 FR      IE 2 000 000  439 000 350 000 1/2006-4/2006 IT      CY 2 626 075    11/2005-4/2006 LV      LT      LU      HU MT      NL 23 000 000    12/2005-4/2006 AT 4 500 000    10/2005-4/2006 PL      PT      SI      SK 4 734 800    10/2005-4/2006 FI      SE      UK      ANNEX VII Maximum number of ready-to-lay pullets, by Member State Ready-to-lay pullets Period of application BE   CZ   DK   DE 1 000 000 1/2006-4/2006 EE   EL   ES   FR   IE   IT   CY   LV   LT   LU   HU MT   NL   AT 850 000 10/2005-4/2006 PL   PT   SI   SK   FI   SE   UK  